Mr. Justice Bobb,
concurring:
I concur in the opinion and conclusion of Mr. Justice Van Orsdel, and desire to add but a word on one point. The contention is put foi'ward that the opinion of the learned justice who awarded sentence below should be considered here, and that, if it. is, it will appear therefrom that the finding of guilt and the fixing of punishment were based upon conduct of the defendants antecedent to the issuance of the restraining order. • I agree with Mr. Justice Van Orsdel that we are not at liberty to consider that opinion on this appeal. Assuming, however, that it is properly before us, it seems to me clear that, unless it is given a forced and unreasonable construction, it will not sustain the above contention.
After a recital of acts tending to show predetermination to violate the injunction, the learned justice below said: “Having-in mind what may be in the foregoing delineation which indicates that either of the three respondents did, before the issu*579anee of the injunction, deliberately determine to wilfully violate it, and did counsel others to do the same, let us now turn to their sayings and doings since the decision of Mr. Justice Gould was formally announced and the order of injunction itself put into technical operation by the giving of the injunction bond.”
This language, to my mind, conclusively shows that the con-' duct of the defendants antedating the injunction was considered only on the question of intent, which the court was entirely justified in doing. To hold otherwise would be to convict the court of ignorance of the law in holding the defendants guilty of violating an injunction long before it was issued.